UNITED STATES SECURITIES & EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ¢ Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¢ Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12. Charter Financial Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ¢ No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transactions applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A January 22, 2013 Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of Charter Financial Corporation.The meeting will be held at the CharterBank Corporate Center located at 1233 O.G. Skinner Drive, West Point, Georgia on Wednesday, February 20, 2013 at 10:00 a.m., Eastern time. The notice of annual meeting and proxy statement appearing on the following pages describe the formal business to be transacted at the meeting.Officers of the Company, as well as a representative of Dixon Hughes Goodman LLP, the Company’s independent registered public accounting firm, will be present to respond to appropriate questions of shareholders. It is important that your shares are represented at this meeting, whether or not you attend the meeting in person and regardless of the number of shares you own.To make sure your shares are represented, we urge you to complete and mail the enclosed proxy card promptly.If you attend the meeting, you may vote in person even if you have previously mailed a proxy card. We look forward to seeing you at the meeting. Sincerely, Robert L. Johnson Chairman and Chief Executive Officer 1233 O.G. Skinner Drive West Point, Georgia31833 706) 645-1391 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TIME AND DATE 10:00 a.m., Eastern time, on Wednesday, February 20, 2013 PLACE The CharterBank Corporate Center, 1233 O.G. Skinner Drive, West Point, Georgia ITEMS OF BUSINESS (1) To elect two directors to serve for a term of three years. (2) To ratify the selection of Dixon Hughes Goodman LLP as our independent registered public accounting firm for the fiscal year ending September 30, 2013. (3) To transact such other business as may properly come before the meeting and any adjournment or postponement thereof. RECORD DATE To vote, you must have been a shareholder at the close of business on December 31, 2012. It is important that your shares be represented and voted at the meeting.You can vote your shares by completing and returning the proxy card or voting instruction card sent to you.Voting instructions are printed on your proxy or voting instruction card and included in the accompanying proxy statement.You can revoke a proxy at any time before its exercise at the meeting by following the instructions in the proxy statement. William C. Gladden Corporate Secretary Important Notice Regarding the Availability of Proxy Materials for the Shareholders Meeting to be Held on February 20, 2013: This Proxy Statement and our 2012 Annual Report can be found in the can be found at www.chfnir.com. Charter Financial Corporation Proxy Statement This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of Charter Financial Corporation (the “Company” or “Charter Financial”) to be used at the annual meeting of shareholders of the Company.The Company is the holding company for CharterBank (the “Bank”).The annual meeting will be held at the CharterBank Corporate Center, 1233 O.G. Skinner Drive, West Point, Georgia on Wednesday, February 20, 2013 at 10:00 a.m., Eastern time.This proxy statement and the enclosed proxy card are being mailed to shareholders of record on or about January 22, 2013. Voting and Proxy Procedure Who Can Vote at the Meeting You are entitled to vote your Charter Financial common stock if you held shares of Company common stock at the close of business on December 31, 2012, including through the Bank’s 401(k) Plan, or if you are a participant in the Company’s employee stock ownership plan (“ESOP”) who had shares allocated to your account on December 31, 2012.If your shares are held through a broker, bank or similar holder of record, you are considered the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by your broker, bank or other holder of record.As the beneficial owner, you have the right to direct your broker, bank or other holder of record how to vote by filling out a voting instruction form that accompanies these proxy materials.Your broker, bank or other holder of record may allow you to provide voting instructions by telephone or by the Internet.Please see the voting instruction form provided by your broker, bank or other holder of record that accompanies this proxy statement. Current and former employees who participate in the ESOP will receive a vote authorization form for the ESOP that reflects all shares such persons may direct the trustees to vote on their behalf under the plan.Under the terms of the ESOP, the ESOP trustee votes all shares held by the ESOP, but each ESOP participant may direct the trustee how to vote the shares of common stock allocated to his or her account.The ESOP trustee, subject to the exercise of its fiduciary responsibilities, will vote all unallocated shares of Charter Financial Corporation common stock held by the ESOP and allocated shares for which no voting instructions are received in the same proportion as shares for which it has received timely voting instructions, subject to the ESOP trustee’s fiduciary duties. As of the close of business on December 31, 2012, there were 18,220,260shares of Company common stock outstanding, including 11,457,924 shares of common stock held by First Charter, MHC, the mutual holding company for CharterBank.Each share of common stock has one vote. Attending the Meeting If you were a shareholder as of the close of business on December 31, 2012, you may attend the meeting.However, if your shares of Company common stock are held in street name, you will need proof of ownership to be admitted to the meeting.A recent brokerage statement or a letter from a bank or broker are examples of proof of ownership.If you want to vote your shares of Company common stock held in street name in person at the meeting, you will have to get a written proxy in your name from the broker, bank or other holder of record who holds your shares. Quorum and Vote Required for Proposals Quorum.A majority of the outstanding shares of common stock entitled to vote is required to be represented at the meeting, in person or by proxy, to constitute a quorum for the transaction of business. Votes Required for Proposals. At this year’s annual meeting, shareholders will elect two directors to serve for a term of three years. In voting on the election of directors, you may vote in favor of the nominees, withhold votes as to both nominees, or withhold votes as to either nominee. There is no cumulative voting for the election of directors.Directors must be elected by a plurality of the votes cast at the annual meeting. This means that the nominees receiving the greatest number of votes will be elected. In voting on the ratification of the appointment of Dixon Hughes Goodman LLP as the Company’s independent registered public accounting firm, you may vote in favor of the proposal, vote against the proposal or abstain from voting. To ratify the selection of Dixon Hughes Goodman LLP as our independent registered public accounting firm for fiscal 2013, the affirmative vote of a majority of the shares represented at the annual meeting and entitled to vote on the proposal is required. Broker Non-Votes.If you do not provide your broker or other record holder with voting instructions on certain non-routine matters (e.g., the election of directors), your broker will not be able to vote your shares on such matters.A “broker non-vote” occurs when a broker or other record holder submits a proxy for the meeting with respect to routine matters, but does not vote on non-routine matters because the beneficial owner did not provide voting instructions on these matters.In the case of a routine matter (e.g., the ratification of the independent auditors), a broker or other holder of record is permitted to vote shares in the record holder’s discretion if the beneficial owner does not provide voting instructions. How Votes Are Counted. If you return valid proxy instructions or attend the meeting in person, we will count your shares for purposes of determining whether there is a quorum, even if you abstain from voting. Broker non-votes also will be counted for purposes of determining the existence of a quorum.In counting votes for the election of directors, votes that are withheld and broker non-votes will have no effect on the outcome of the election.In counting votes on the proposal to ratify the selection of the independent registered public accountants, abstentions will have the same effect as a vote against the proposal. Vote by First Charter, MHC.Because First Charter, MHC owns more than 50% of the Company’s outstanding common stock, the votes that First Charter, MHC casts will ensure the presence of a quorum and will control the outcome of the vote on all proposals. Voting by Proxy The Company’s Board of Directors is sending you this proxy statement to request that you allow your shares of Company common stock to be represented at the annual meeting by the persons named in the enclosed proxy card.All shares of Company common stock represented at the meeting by properly executed and dated proxies will be voted according to the instructions indicated on the proxy card.If you sign, date and return a proxy card without giving voting instructions, your shares will be voted as recommended by the Company’s Board of Directors. 2 The Board of Directors recommends that you vote: · for each of the nominees for director; and · for ratification of the appointment of Dixon Hughes Goodman LLP as the Company’s independent registered public accounting firm. If any matters not described in this proxy statement are properly presented at the annual meeting, the persons named in the proxy card will use their judgment to determine how to vote your shares.This includes a motion to adjourn or postpone the meeting to solicit additional proxies.If the annual meeting is postponed or adjourned for less than 30 days, your Company common stock may be voted by the persons named in the proxy card on the new meeting date, provided you have not revoked your proxy.The Company does not currently know of any other matters to be presented at the meeting. You may revoke your proxy at any time before the vote is taken at the meeting.To revoke your proxy, you must advise the Corporate Secretary of the Company in writing before your common stock has been voted at the annual meeting, deliver a later dated proxy or attend the meeting and vote your shares in person by ballot.Attendance at the annual meeting will not in itself constitute revocation of your proxy. Corporate Governance General The Company periodically reviews its corporate governance policies and procedures to ensure that the Company reports results with accuracy and transparency and maintains full compliance with the laws, rules and regulations that govern the Company’s operations.As part of this periodic corporate governance review, the Board of Directors reviews and adopts best corporate governance policies and practices for the Company. Code of Ethics and Business Conduct The Company has adopted a Code of Ethics and Business Conduct that is designed to promote the highest standards of ethical conduct by the Company’s directors, executive officers and employees.The Code of Ethics and Business Conduct requires that the Company’s directors, executive officers and employees avoid conflicts of interest, comply with all laws and other legal requirements, conduct business in an honest and ethical manner and otherwise act with integrity and in the Company’s best interest.Under the terms of the Code of Ethics and Business Conduct, directors, executive officers and employees are required to report any conduct that they believe in good faith to be an actual or apparent violation of the Code of Ethics and Business Conduct.A copy of the Code of Ethics and Business Conduct can be found in the “About Us—Corporate Investor Relations—Governance Documents” section of our website, www.charterbank.net. As a mechanism to encourage compliance with the Code of Ethics and Business Conduct, the Company has established procedures to receive, retain and treat complaints regarding accounting, internal accounting controls and auditing matters.These procedures ensure that individuals may submit concerns regarding questionable accounting or auditing matters in a confidential and anonymous manner.The Code of Ethics and Business Conduct also prohibits the Company from retaliating against any director, executive officer or employee who reports actual or apparent violations of the Code of Ethics and Business Conduct. 3 In addition, we have adopted a Code of Ethics for Senior Officers that is applicable to our senior financial officers, including our principal executive officer, principal financial officer, principal accounting officer and all officers performing similar functions.A copy of the Code of Ethics for Senior Officers can be found in the “About Us—Corporate Investor Relations—Governance Documents” section of our website, www.charterbank.net. Meetings of the Board of Directors The Company conducts business through meetings of its Board of Directors and through activities of its committees.During fiscal 2012, the Board of Directors held 19 meetings.All directors attended at least 75% of the total meetings of the Board of Directors and the Board committees on which such directors served. Board Leadership Structure The Board of Directors combines the position of Chairman of the Board with the position of Chief Executive Officer.The Board of Directors believes this structure provides an efficient and effective leadership model for the Company. Combining the Chairman of the Board and Chief Executive Officer positions fosters clear accountability, effective decision-making, and alignment on corporate strategy.The Board of Directors believes its administration of its risk oversight function is not adversely affected by the Board’s leadership structure. To assure effective independent oversight, the Board has adopted a number of governance practices to enhance its independence, including holding executive sessions of the independent directors after Board meetings, as needed.In addition, the Personnel & Compensation Committee, comprised solely of independent directors, conducts performance evaluations of the Chairman of the Board and Chief Executive Officer. The Board, in conjunction with the Nominating & Corporate Governance Committee, which is comprised solely of independent directors, regularly reviews the Board’s leadership structure.As part of this review, the Board has considered appointing a lead independent director to lead executive sessions of the Board, and may create such a position in the future if the Board determines that it would further strengthen the Company’s corporate governance structure. Board’s Role in Risk Oversight The Board’s role in the Company’s risk oversight process includes receiving regular reports from the Company’s Chief Risk Officer and other members of senior management on areas of material risk to the Company, including operational, financial, legal and regulatory, strategic and reputational risks. The Board of Directors (or the appropriate Board committee in the case of risks that are reviewed and discussed at committee meetings) receives these reports from the Chief Risk Officer or other appropriate “risk owner” within the organization, which enables the Board or the appropriate Board committee to identify, mitigate and monitor the material business risks of the Company.When a committee is charged with management of a particular risk, the Chairman of the committee reports risk-related matters addressed by the committee at the next meeting of the full Board of Directors. This enables the Board and its committees to coordinate the risk oversight role, particularly with respect to risk interrelationships. Committees of the Board of Directors The following table identifies the members of our standing Audit, Nominating & Corporate Governance and Personnel & Compensation Committees as of December 31, 2012.Each committee operates under a written charter available in the “About Us—Corporate Investor Relations—Governance Documents” section of the Company’s website, www.charterbank.net. 4 Director Audit Committee Personnel & Compensation Committee Nominating & Corporate Governance Committee David Z. Cauble, III X* X X* Jane W. Darden X X X Thomas M. Lane X X* X Edward D. Smith X X David L. Strobel X Number of Meetings in fiscal 2012 6 2 1 * Denotes Chairperson. Audit Committee.The committee oversees and monitors the Company’s financial reporting process and internal control system, reviews and evaluates the audits performed by the outside independent registered public accounting firm, and reports any substantive issues found during the audits to the Board of Directors.The committee is directly responsible for the appointment, compensation and oversight of the work of the independent certified public accounting firm.The committee will also review and approve transactions (other than loans, which are approved by the full Board of Directors) with related parties.All members of the Audit Committee are independent in accordance with applicable rules of Nasdaq and the Securities and Exchange Commission.The Board of Directors has designated Thomas M. Lane as an audit committee financial expert under the rules of the Securities and Exchange Commission.The report of the Audit Committee required by the rules of the Securities and Exchange Commission is included in this proxy statement under the heading “Audit Committee Report.” Personnel & Compensation Committee.Our Personnel & Compensation Committee (the “Compensation Committee”) is responsible for administering our executive officer compensation program. The Compensation Committee determines salary levels and amounts of incentive compensation for executive officers, administers our 2001 Stock Option Plan and 2001 Recognition and Retention Plan, including approval of grants to executive officers and non-employee directors, and periodically reviews and approves all compensation decisions and programs relating to our executive officers. The Compensation Committee approves the compensation philosophy and objectives of the Company and the Bank, and reviews and approves all compensation components of Charter Financial’s Chief Executive Officer and other executive officers, including base salary, annual incentives, long-term incentives/equity, benefits and other perquisites.In addition to reviewing competitive market values, the Compensation Committee examines total compensation mix, the pay-for-performance relationship and how elements in the aggregate comprise the executive’s total compensation package. The Compensation Committee has authority under its charter to engage the services of independent third party advisers, including compensation consultants and legal counsel, to assist it in reviewing and determining executive officer compensation.The Compensation Committee has retained Meyer-Chatfield Compensation Advisors (Meyer-Chatfield) as compensation consultant to the committee on a variety of compensation and benefit matters relating to executive compensation.On a bi-annual basis, the Compensation Committee engages Meyer-Chatfield to conduct a comprehensive review, which includes a review of executive officer compensation.Such review, which is expected to be conducted next in 2013, will compare the compensation paid to named executive officers by Charter Financial to that paid by a peer group selected by Meyer-Chatfield.In addition, in 2012, Meyer-Chatfield reviewed Charter Financial’s non-qualified deferred compensation programs and split dollar life insurance arrangements and recommended changes to such programs which included (1) freezing the Salary Continuation Plan, (2) adopting new Supplemental Executive Retirement Plan Agreements with Robert Johnson, Lee Washam and Curt Kollar, and (3) increasing the death benefits under the 2010 Split Dollar Agreements for Messrs. Johnson, Washam and Kollar to coordinate such death benefit with the benefit under the new Supplemental Executive Retirement Plan Agreements. 5 The Compensation Committee’s charter requires that it consider all factors required by The Nasdaq Stock Market, Inc. and the Securities and Exchange Commission in selecting an independent third party adviser.All members of the Compensation Committee are independent in accordance with applicable rules of Nasdaq, except for David L. Strobel.Charter Financial relies upon Nasdaq’s “Controlled Company Exemption” from the independence requirements with respect to compensation committees for companies with majority stockholders.Charter Financial is a “Controlled Company” because more than 50% of its shares of common stock are owned by First Charter, MHC. Nominating & Corporate Governance Committee.Pursuant to the Nominating & Corporate Governance Committee charter, the Company’s Nominating & Corporate Governance Committee assists the Board of Directors in identifying qualified individuals to serve as Board members, in determining the composition of the Board of Directors and its committees, in monitoring a process to assess Board effectiveness and in developing and implementing the Company’s corporate governance guidelines.The Nominating & Corporate Governance Committee also considers and recommends the nominees for director to stand for election at the Company’s annual meeting of shareholders.The procedures of the Nominating & Corporate Governance Committee required to be disclosed by Securities and Exchange Commission rules are included in this proxy statement under the heading “Nominating & Corporate Governance Committee Procedures.” Director Attendance at the Annual Meeting The Board of Directors encourages each director to attend annual meetings of shareholders.All of our directors attended the annual meeting of shareholders in fiscal 2012. Stock Ownership The following table provides information as of December 31, 2012, with respect to persons known by the Company to be the beneficial owners of more than 5% of the Company’s outstanding common stock.A person may be considered to own any shares of common stock over which he or she has, directly or indirectly, sole or shared voting or investing power.Percentages are based on 18,220,260 shares of Company common stock issued and outstanding as of December 31, 2012. Name and Address Number of Shares Owned Percent of Common Stock Outstanding First Charter, MHC 1233 O.G. Skinner Dr., West Point, Georgia 31833 % Jacobs Asset Management, L.L.C. 11 East 26th Street, Suite 1900, New York, New York 10010 % Based on information contained in a Form 13F filed with the Securities and Exchange Commission on November 14, 2012. 6 The following table provides information as of December 31, 2012 about the shares of Charter Financial common stock that may be considered to be beneficially owned by each director, named executive officer listed in the Summary Compensation Table in the Executive Compensation section of this proxy statement, and all directors and executive officers of the Company as a group. A person may be considered to beneficially own any shares of common stock over which he or she has, directly or indirectly, sole or shared voting or investment power. Unless otherwise indicated, none of the shares listed are pledged as security, and each of the named individuals has sole voting power and sole investment power with respect to the number of shares shown.Percentages are based on 18,220,260 shares of Company common stock issued and outstanding as of December 31, 2012. Name of Beneficial Owner Total Shares Beneficially Owned Percent of All Common Stock Outstanding Directors and Nominees: Robert L. Johnson * David Z. Cauble, III * Jane W. Darden * Curti M. Johnson * Thomas M. Lane * Edward D. Smith * David L. Strobel * Named Executive Officers Other Than Directors: Curtis R. Kollar * Lee Washam * All directors, nominees and executive officers as a group (9 persons) % * Less than 1%. Includes 5,191 shares of unvested restricted stock, 12,706 shares held in the ESOP, 7,865 shares held by Mr. Johnson’s 401(k) account, 22,578 shares held in Mr. Johnson’s Individual Retirement Account, 2,500 shares held in his spouse’s Individual Retirement Account, and 8,126 shares for which Mr. Johnson is custodian. Includes 100 shares of unvested restricted stock. Includes 100 shares of unvested restricted stock, 5,000 shares held by her spouse and 5,325 shares held in trust for which Ms. Darden is trustee. Includes 273 shares held in the ESOP, 1,000 shares for which Mr. Johnson is custodian and 400 shares held by his spouse in an Individual Retirement Account. Includes 100 shares of unvested restricted stock and 21,881 shares held jointly with Mr. Lane’s wife and 3,599 shares held in Mr. Lane's wife's retirement account. All shares are held in Mr. Smith’s 401(k) account. Includes 100 shares of unvested restricted stock. Includes 4,500 shares of unvested restricted stock, 10,847 shares held in the ESOP, 22,299 shares held by Mr. Kollar’s 401(k) account, 10,270 shares held in Mr. Kollar’s Individual Retirement Account, 10,000 shares held by his spouse’s living trust, and 1,634 shares held in his spouse’s Individual Retirement Account. Includes 7,500 shares of unvested restricted stock, 12,114 shares held in the ESOP, 523 shares held in a 401(k) account and 25,345 shares held in an Individual Retirement Account. 7 Proposal 1 — Election of Directors The Board of Directors of Charter Financial is presently composed of seven members.Pursuant to Charter Financial’s bylaws, the Board is divided into three classes with three-year staggered terms, with approximately one-third of the directors in each class.The Board has nominated Edward D. Smith and Curti M. Johnson for election to the Board of Directors to serve for three-year terms and until their respective successors are elected and qualified.Both nominees for election as director are currently members of the Board of Directors. All of the directors and nominees are independent under the rules of The Nasdaq Stock Market, Inc., except for Robert L. Johnson, our President and Chief Executive Officer, Curti M. Johnson, our General Counsel and Senior Vice President, and David L. Strobel. David L. Strobel is not independent due to compensation paid in fiscal 2011 by CharterBank to Shannon, Strobel & Weaver Constructors and Engineers, Inc., a construction and engineering firm of which Mr. Strobel is a one-third owner, executive vice president and general manager.In determining the independence of directors, the Board of Directors considered the payment of approximately $148,000 to Hutchinson Traylor Insurance during fiscal 2012, of which director Smith is a 50% owner.CharterBank purchases various insurance products through Hutchinson Traylor Insurance. It is intended that the proxies solicited by the Board of Directors will be voted for the election of the nominees named below unless other instructions are provided.If any nominee is unable to serve, the persons named in the proxy card will vote your shares to approve the election of any substitute proposed by the Board of Directors.Alternatively, the Board of Directors may adopt a resolution to reduce the size of the Board.At this time, the Board of Directors knows of no reason why any nominee might be unable to serve. The Board of Directors recommends a vote “FOR” the election of all nominees. Information regarding the nominees, directors continuing in office and executive officers that are not also directors is provided below.Unless otherwise stated, each individual has held his or her current occupation for the last five years.For information regarding the process for selecting nominees, see “Nominating & Corporate Governance Committee Procedures.” 8 Name Position(s) Held With Charter Financial Corporation Age (1) Director Since (2) Current Term Expires Nominees Edward D. Smith Director 38 Curti M. Johnson Director, General Counsel and Senior Vice President 53 Directors Continuing in Office Robert L. Johnson President, Chief Executive Officer and Director 59 David Z. Cauble, III Director 60 David L. Strobel Director 61 Jane W. Darden Director 62 Thomas M. Lane Director 58 Executive Officers Who Are Not Directors Curtis R. Kollar Senior Vice President and Chief Financial Officer 60 Lee Washam President of CharterBank 51 (1)As of December 31, 2012. (2)Includes service as a director of CharterBank prior to its mutual-to-stock conversion. The nominees standing for election are: Edward D. Smith.Mr. Smith is co-owner and Executive Vice-President of Hutchinson Traylor, an insurance and financial services firm.He has his resident and surplus lines licenses in Life & Health and Property & Casualty insurance, and has also earned his Series 6, 63 & 65 Securities Licenses and obtained the Certified Insurance Counselor (CIC) designation.Prior to joining Hutchinson Traylor, Mr. Smith served several years in the Financial Services Division of Accenture, LLP.Mr. Smith attended Wake Forest University where he graduated Magna Cum Laude from the Wayne Calloway School of Business and Accountancy.Mr. Smith actively participates in several community service organizations.He is a member of the Executive Committee and chairs the Development Committee as part of his service on the Board of Trustees of LaGrange College.He also serves as Past President of the College’s Leadership Council.He is the Vice-Chair of the Downtown LaGrange Development Authority and Past President of the Board of Directors for both the LaGrange Rotary Club and the local Boys & Girls Club of West Georgia.Mr. Smith’s extensive and diverse experience in insurance, retirement planning and financial services, including employee benefits, as well as his active role in the community served by CharterBank, will provide the Board with valuable insight in these areas. Curti M. Johnson.Mr. Johnson serves as a Senior Vice President and General Counsel of CharterBank.He is a member of both the Georgia and Alabama Bar Associations. Prior to joining CharterBank on a full-time basis on January 3, 2011, Mr. Johnson was a partner in the law firm of Johnson, Caldwell & McCoy in Lanett, Alabama, where he practiced law since 1990. Prior to that time, Mr. Johnson was an associate attorney with Burr & Forman in Birmingham, Alabama. Mr. Johnson served as a director of Citizens BancGroup, a bank holding company in Valley, Alabama, from 1988 until it was acquired by CharterBank in 1999. He served as Chairman of Citizens BancGroup from 1996 through 1999. He received his B.A. degree from Vanderbilt University and his law degree from the University of Virginia School of Law. Mr. Johnson is President and founding board member of the Chattahoochee Fuller Center Project, Inc. Mr. Johnson is the brother of Robert L. Johnson, our Chairman of the Board and Chief Executive Officer.Mr. Johnson’s legal expertise provides the Board of Directors with insight on legal matters involving CharterBank, and his local contacts with customers and businesses assist CharterBank with business generation and product offerings. 9 The following directors have terms ending in 2014: Robert L. Johnson. Mr. Johnson has been the President and Chief Executive Officer of Charter Financial since its inception in 2001, Chief Executive Officer of CharterBank since 1996 and President of CharterBank from 1996 to January 2007. On November 27, 2007, Mr. Johnson was elected Chairman of the Board of Directors upon the retirement of Mr. John W. Johnson, Jr.Prior to 1996, he served as Financial Analyst, then Senior Vice President and Chief Financial Officer of CharterBank.He began continuous service with CharterBank in 1984. Mr. Johnson has an undergraduate degree from Vanderbilt University and a Master’s Degree in Business Administration with a concentration in Finance from the University of Alabama. He is a graduate of the University of Texas at Austin Graduate School of Community Bank Management. He also serves on the LaGrange College Board of Trustees, the Point University Board of Trustees and is Chairman of The Charter Foundation, Inc. Mr. Johnson also is affiliated with the West Point Rotary Club. Mr. Johnson is the brother of Curti M. Johnson, a director of Charter Financial and General Counsel and a Senior Vice President of CharterBank.Mr. Johnson provides the Board of Directors with broad perspective on Charter Financial’s strategies, challenges and opportunities as a result of his long affiliation with CharterBank in a variety of senior management roles. David Z. Cauble, III.Mr. Cauble is self-employed as a food service consultant and investor. He was the Owner and President of Vend-All Company in LaGrange, Georgia, until its sale in 1996. Previously he was Vice President-Sales in his family’s Coca-Cola Bottling business. He is a graduate of Washington & Lee University, serves as Chairman of Cobb Foundation, is a member of Young Presidents’ Organization.As a manager and owner of several businesses and as an investor, Mr. Cauble provides the Board of Directors with insight concerning the opportunities and risks associated with lending to commercial companies and small businesses. David L. Strobel. Mr. Strobel has been the Executive Vice President and General Manager of Shannon, Strobel & Weaver Constructors & Engineers, Inc. since 1977. He received his B.S. in Mechanical Engineering from the University of Notre Dame in 1973, and is a Registered Professional Engineer in 18 states. Mr. Strobel served as a member of the Board of Directors of EBA Bancshares and Eagle Bank of Alabama from 1998 until their acquisition by CharterBank in 2003. In February 1999, he assumed the position of chairman of EBA Bancshares. He joined the Board of Directors of CharterBank and Charter Financial in August 2003. Mr. Strobel’s other affiliations include the Auburn City Schools Board of Education and several professional societies.Mr. Strobel’s experience in managing the operations of a construction and engineering business provides the Board of Directors with general business acumen, and his real estate and construction knowledge and experience and prior service on the board of another financial institution provides the Board of Directors with perspective and experience in CharterBank’s lending operations. The following directors have terms ending in 2015: Thomas M. Lane. Mr. Lane is Chief Financial Officer of Lanier Health Services.He was the Senior Vice President and Treasurer of WestPoint Home, Inc. and its predecessors from March 2000 until March 2007. He previously served as its Treasurer from 1997 to 1999. Prior to that time, he served as Controller of Budgets and Analysis for WestPoint Pepperell, one of the predecessors of West Point Home, Inc. He had been continuously employed in various financial and accounting positions with WestPoint Home and its predecessor companies since June 1976. Mr. Lane received his B.S. in Business Administration from Auburn University in 1976.Mr. Lane’s diverse senior management experiences in financial and accounting roles for several large enterprises provide the Board of Directors with perspective on CharterBank’s financial and accounting practices and procedures, financial reporting, as well as Charter Financial’s relationship with its internal and external accounting firms.In addition, Mr. Lane has been designated as an audit committee financial expert by the Board of Directors. 10 Jane W. Darden. Ms. Darden is responsible for overall management, including bookkeeping, for family assets which include investments and timberland.She was formerly employed in the banking field for five years, and has a B.A. in Psychology from Converse College.Ms. Darden serves on Library Committee, Stewardship Committee, Altar Guild and Meals on Wheels for First United Methodist Church of West Point, Georgia.As a manager of a variety of different businesses, and with her experience in banking, Ms. Darden provides the Board of Directors with a number of different perspectives and insights. Executive Officers Who are Not Directors Curtis R. Kollar.Mr. Kollar is a Certified Public Accountant (CPA) and Certified Management Accountant (CMA). He has been the Vice President and Treasurer of CharterBank since 1991 and was named Chief Financial Officer of Charter Financial in October of 2001 and of CharterBank in January of 2001. He has an undergraduate degree from Ohio Wesleyan University and an M.S. in Accounting from Syracuse University. He is a graduate of the Graduate School of Community Bank Management. Mr. Kollar has 26 years experience in the banking field. Mr. Kollar serves as treasurer of West Point First United Methodist Church and he is a past President and member of the Board of Directors of the Chattahoochee Valley Hospital Society and a past President of the West Point Rotary Club. Lee Washam.Mr. Washam has been President of CharterBank since January of 2007. Before that, he served as Executive Vice President for six years. Mr. Washam is a former Executive Vice President of Flag Bank, LaGrange, Georgia and has over 29 years of banking experience. He received his B.S. in Business Administration from LaGrange College in 1983 and is a 1995 graduate of The Graduate School of Banking at Louisiana State University. Mr. Washam’s current affiliations include: LaGrange Lions Club, Leadership Troup, Georgia Community Bankers Association and the Board of Governors of Highland Country Club. 11 Proposal 2 — Ratification of Independent Registered Public Accounting Firm The Audit Committee of the Board of Directors has appointed Dixon Hughes Goodman LLP to be its independent registered public accounting firm for the 2013 fiscal year, subject to ratification by the shareholders.A representative of Dixon Hughes Goodman LLP is expected to be present at the annual meeting to respond to appropriate questions from shareholders and will have the opportunity to make a statement should he or she desire to do so. The Board of Directors is submitting the selection of Dixon Hughes Goodman LLP as the Company’s independent registered public accounting firm to the shareholders for ratification pursuant to the Company’s bylaws and as a matter of good corporate practice.If the ratification of the appointment of Dixon Hughes Goodman LLP is not approved by a majority of the votes present and entitled to vote at the annual meeting, other independent registered public accounting firms may be considered by the Audit Committee of the Board of Directors.Even if the selection is ratified, the Audit Committee in its discretion may direct the appointment of a different independent registered public accounting firm at any time during the year if it determines that such change is in the best interests of the Company and its shareholders. The Board of Directors recommends that shareholders vote “FOR” the ratification of the appointment of Dixon Hughes Goodman LLP as the Company’s independent registered public accounting firm. Audit Fees The following table sets forth the fees billed to the Company for the fiscal years ended September 30, 2012 and 2011 by Dixon Hughes Goodman LLP. Audit fees (1) $ $ Audit-related fees (2) $ $ Tax fees (3) $ $ All other fees $
